Citation Nr: 1130218	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic hepatitis (claimed as hepatitis C).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the North Little Rock, Arkansas, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for hepatitis for failure to submit new and material evidence and denied his claim for service connection for a chronic acquired psychiatric disorder (to include bipolar disorder as secondary to hepatitis).  The agency of original jurisdiction in the present appeal is the Wichita, Kansas, VA Regional Office (RO).

In January 2010, the Veteran and his representative presented evidence and/or oral testimony in support of his claim at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file.

In March 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Following this development, in an April 2011 rating decision/supplemental statement of the case, the RO confirmed the finding of no new and material evidence to reopen the claim for service connection for chronic hepatitis and the denial of service connection for an acquired psychiatric disorder.  The case was returned to the Board in May 2011 and the Veteran now continues his appeal.  

The reopened claim of service connection for chronic hepatitis, claimed as hepatitis C, and the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, to include as secondary to hepatitis C, are remanded to the RO via the AMC for additional development and adjudication.  VA will notify the appellant and his representative if additional action is required on their part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claim decided herein has been obtained.

2.  In an October 1985 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for chronic hepatitis on the merits.  The denial was not timely appealed and became final.

3.  In August 2007, the Veteran applied to reopen his claim for service connection for chronic hepatitis, claimed as hepatitis C.

4.  Evidence received since the October 1985 rating decision, denying the Veteran's claim of entitlement to service connection for chronic hepatitis, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.


CONCLUSION OF LAW

The criteria for reopening the previously denied and final claim of entitlement to service connection for chronic hepatitis (to include hepatitis C) are met, and the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic hepatitis, claimed as hepatitis C.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The Veteran's original claim for service connection for hepatitis was denied on the merits in an October 1985 rating decision.  Evidence reviewed by VA at the time of the October 1985 rating decision included the Veteran's service treatment records relevant to his period of active service from November 1976  - September 1983, which show normal findings on examination of his abdomen and viscera, and normal laboratory findings on blood testing, with no reported history of hepatitis, yellow jaundice, or other liver disease on entrance examination in November 1976.  No treatment of any sort for liver disease is shown during this period of active duty.  Thereafter, normal findings on examination of his abdomen and viscera, normal laboratory findings on blood testing, and no reported history of hepatitis, yellow jaundice, or other liver disease are shown on his service separation examination in July 1983.  The separation examination also shows that the Veteran had tattoos of a star on his right hand and an eagle on his right forearm that were not previously noted on entrance examination.  A June 1984 VA examination report shows no indication of hepatitis, jaundice, or other liver disease on blood testing or physical examination.

In August 2007, the Veteran applied to reopen his claim for service connection for hepatitis, to include hepatitis C.  Evidence submitted in support of this application included Social Security Administration (SSA) records, private medical records, and VA medical records pertinent to the period from 2002 - 2008, showing that he was diagnosed and treated for hepatitis C during this time.  As there was no clinical evidence of a hepatitis diagnosis at the time of the initial adjudication of the claim in October 1985, the newly submitted clinical evidence demonstrating that the Veteran has a current diagnosis of hepatitis is new and material to the claim for VA compensation for this chronic liver disease as it relates to an unestablished fact necessary to substantiate this claim.  The Board will therefore reopen the claim for a de novo review on the merits.


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for chronic hepatitis, claimed as hepatitis C, is granted.  To this extent only, the appeal is granted. 


REMAND

As the Board has herein reopened the claim of service connection for chronic hepatitis, claimed as hepatitis C, this issue must be remanded so that the RO/AMC has the opportunity to review the claim on the merits.  Further, updated treatment records and a VA examination with nexus opinion must be obtained to discharge VA's duty to assist the appellant in the development of the claim.  As the issue of secondary service connection for an acquired psychiatric disorder is inextricably intertwined with the hepatitis claim, it, too, must be remanded for further action.

Accordingly, the remaining issues on appeal are REMANDED to the RO via the AMC for the following action:
	
1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  The Veteran should be scheduled for an appropriate examination in order to determine the etiology of his hepatitis C.  The claims folder should be provided to the examiner for use in the study of the Veteran's case, and the examination report should reflect that such a review was conducted.  All indicated studies should be performed.  A complete history should be obtained from the Veteran concerning his risk factors for hepatitis, and the examiner should consider the history obtained when providing the opinion requested below.

The examiner should provide an opinion as to the likelihood that the Veteran's hepatitis C is of service onset or otherwise related thereto.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the reopened claim of service connection for chronic hepatitis, claimed a hepatitis C, and the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, to include as secondary to hepatitis C, should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
BARBARA B. COEPLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


